     Case 1:17-cv-00036-EGS-DAR Document 243-1 Filed 05/12/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

FEDERAL DEPOSIT INSURANCE
CORPORATION,

                       Plaintiff,

v.                                                    Case No. 1:17-cv-36-EGS

BANK OF AMERICA, N.A.,

                       Defendant.


                                     [PROPOSED] ORDER

         Before the Court is Plaintiff/Counterclaim Defendant Federal Deposit Insurance

Corporation and Defendant/Counterclaim Plaintiff Bank of America, N.A.’s (collectively, “the

Parties”) Joint Motion to Modify the Scheduling Order. Having found good cause, the Court

hereby

         ORDERS that the Parties shall adhere to the following revised case schedule:

                                Event                      Date
                          Deadline to exchange        May 29, 2020
                          available dates for
                          expert depositions
                          Deadline for expert         July 31, 2020
                          depositions
                          FDIC motion for             August 24, 2020
                          summary judgment
                          BANA opposition             October 13, 2020
                          and cross-motion for
                          summary judgment
                          FDIC reply and              November 30, 2020
                          opposition to cross-
                          motion
                          BANA reply in               January 8, 2021
                          support of cross-
                          motion
    Case 1:17-cv-00036-EGS-DAR Document 243-1 Filed 05/12/20 Page 2 of 2




       It is further ORDERED that the July 31, 2020 deadline to complete expert depositions will

not be further extended on the basis that in-person depositions remain infeasible by that date. If

necessary to complete expert depositions by July 31, 2020, depositions shall be held by

videoconference.

       SO ORDERED.



Dated: __________________________            ______________________________________

                                                The Honorable Emmet G. Sullivan
                                                United States District Judge
